Citation Nr: 0705345	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right lower extremity, claimed as muscle spasm.

2.  Entitlement to service connection for a disability of the 
left lower extremity, claimed as muscle spasm.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1975 and from January 1991 to October 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision.  The case was remanded 
twice by the Board for further development, most recently in 
October 2005, after which the veteran was issued as 
supplemental statement of the case in August 2006.


FINDINGS OF FACT

1.  The veteran does not have a right lower extremity 
disability, claimed as muscle spasm, that was present in 
service or is otherwise related to active duty service.

2.  The veteran does not have a left lower extremity 
disability, claimed as muscle spasm, that was present in 
service or is otherwise related to active duty service.

3.  The disability of the lower extremities, aside from 
service connected cold weather injury residuals, has been 
medically found to be related to a non-service connected back 
condition.


CONCLUSIONS OF LAW

1.  A right lower extremity disability, claimed as muscle 
spasm, was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A left lower extremity disability, claimed as muscle 
spasm was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, the 
RO issued a letter in May 2001, prior to initial adjudication 
of the claims, stating all but the last element of the duty 
to notify.  The veteran has not been prejudiced by lack of 
notification, however, because he was also issued a statement 
of the case in January 2003 which contained the entire text 
of 38 C.F.R. § 3.159 and complete notification letters in 
April and September 2004.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO has obtained 
the veteran's service medical records, VA treatment records, 
and afforded the veteran several VA examinations.  There does 
not appear to be any other evidence, VA or private, relevant 
to the claims that the RO has failed to attempt to obtain at 
this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claims for Service Connection

The veteran claims that the muscle spasms in his lower 
extremities are related to his service.  The veteran is 
already service-connected for several disabilities related to 
his first period of active service during the Vietnam era 
including frostbite of the feet, right lower extremity cold 
injury residuals, and left lower extremity cold injury 
residuals.  It should be noted that the veteran asserts in 
June and October 2004 written statements that the conditions 
currently on appeal are related to exposure to nerve gas 
during his service in the Persian Gulf in 1991.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, 38 U.S.C.A. § 1117(a)(1) provides that:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) An undiagnosed illness.  (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms.  (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006. 38 C.F.R. § 3.317(a)(1)(i) (2005).

Section 3.317 of title 38, Code of Federal Regulations, 
provides as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (ii) By history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness;

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; or

(4) Any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term Persian Gulf veteran means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

(2) The Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 
(Authority: 38 U.S.C. 1117).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records indicate no complaints 
or treatment regarding muscle spasms in the lower extremities 
during either period of service.

The veteran underwent a VA examination in July 2002 at which 
time the examiner stated that the origin of the lower 
extremity problems could not be ascertained.  The veteran 
underwent a second VA examination in September 2002 at which 
time the examiner stated that the veteran's lower extremity 
problems are unlikely to be due to the cold weather incident 
in service and more likely due to the veteran's non-service-
connected back condition.  

Finally, the veteran underwent a more probative series of VA 
examinations in December 2005 to which one examiner attached 
a February 2006 addendum attesting to the fact that he had 
reviewed the veteran's claims file and in so doing was able 
to render the opinion that the veteran's lower extremity 
problems were residuals of a back condition incurred while 
working at General Electric and not related to his service in 
any way.  The examiner also noted that the veteran displayed 
no signs of muscle spasms at the time of the examination.  A 
second December 2005 VA examiner stated that 
"[r]adiculopathy is related to back conditions and not to 
undiagnosed illness."  The neurological tests showed that 
"NCV of bilateral lower extremities is abnormal at both 
peroneal nerves suggesting peripheral axonal neuropathy.  EMG 
of both lower extremities is abnormal at L3-L4-L5-S1 (worse 
at right L5-S1) suggesting radiculopathy probably due to 
surgical intervention."

Based on the foregoing medical evidence, the veteran's lower 
extremity problems have been diagnosed as radiculopathy and 
determined to be related to a back injury incurred while not 
in service.  Despite the veteran's contentions that he 
currently suffers from left and right lower extremity 
disabilities, claimed as muscle spasm, that are related to 
service, the weight of the medical evidence is against such a 
relationship.  While the veteran may sincerely believe that 
his muscle spasm disabilities are related to his service, as 
a lay person, he is not competent to render a medical 
diagnosis or etiological opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  For the reasons discussed 
above, the preponderance of the evidence establishes that the 
veteran currently does not have either left or right lower 
extremity disabilities, claimed as muscle spasm, as a result 
of service.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a disability of the 
right lower extremity, claimed as muscle spasm, is denied

Entitlement to service connection for a disability of the 
left lower extremity, claimed as muscle spasm, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


